DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
Claim Objections
Claim 25 is objected to because of the following informalities: “mm2” in line 2 should be amended to -mm2-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 11-14 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "successful ablation" in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "successful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 1 and 11, the claims recite the limitation “thickness of tissue” in lines 10 and 13, respectively, which renders the claims indefinite because it is unclear whether this is the same tissue as previously recited, or is a different tissue. For purposes of examination, this will be treated as being the same tissue as previously set forth in the claims.
Claims 2-4, 12-14 and 21-28 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 11-12, 14, 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, Jr. et al. (US 20020173784) (“Sliwa”) in view of Davalos et al. (US 20140039489) (“Davalos”).
Regarding claim 1, Sliwa teaches a method, comprising: bringing an electrode 2 (see [0195]); using the electrode to apply pulses of radiofrequency power to the tissue (see [0195]); while applying the pulses recording temperatures at the distal portion (see [0208]); in response to the recorded temperatures, computing a rate of change of the temperatures at the distal portion (see [0208]-[0209]); and estimating a thickness of the tissue in response to the rate of change, resulting in an estimated thickness of the tissue (the temperature response measured is inherently an estimate of tissue thickness since tissue thickness is one of the variables that plays a role in the temperature response, [0209]), and in response to the estimated thickness of the tissue, estimating power to be used for ablation of the tissue and a time period over which the power is to be applied, in order to achieve a successful ablation of the tissue (see power, operating time based on the temperature-based feedback; [0242], see also [0211]). However, Sliwa fails to teach the pulses having a width of between 10 μs and 100 μs.
Davalos teaches a method of applying radiofrequency (see [0018]) power to tissue using pulses having a width between 10 μs and 100 μs (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the pulse length of the radiofrequency power as taught by Sliwa to be between 10 μs and 100 μs in light of Davalos, the motivation being to provide electroporation based therapy to avoid thermal damage to non-target tissue (see Davalos [0066]). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to use pulses having a width of between 10 μs and 100 μs, since it has In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 2, Sliwa fails to specifically teach wherein the area of the electrode does not exceed 2.8 mm2, however it would have been obvious to one having ordinary skill in the art before the time filing to optimize the electrode area in light of Sliwa (see Sliwa [0195]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Davalos further teaches wherein the width of the pulses is 100 μs (see [0067]).
Regarding claim 11, Sliwa teaches an apparatus, comprising: a catheter having a distal portion (see Fig. 49); an electrode disposed on the distal portion (see 330, [0195], Fig. 52), wherein the electrode has an area that falls within a range of 0.01 - 25 mm2 (see [0195]); a power generator connected to the electrode (see RF generator 332, [0196], Fig. 49) and configured to apply pulses of radiofrequency power to tissue in contact with the electrode (see “RF electrode”, [0195]; see also Fig. 53B); a temperature sensor at the distal portion for recording temperatures while the pulses are being applied (see thermocouples 338; [0196], Fig. 52); and a processor (334) operative for computing a rate of change of the temperatures at the distal portion in response to the recorded temperatures (see [0208]-[0209]) and for estimating a thickness of the tissue in response to the rate of change, resulting in an estimated thickness of tissue (the temperature response measured is inherently an estimate of tissue thickness since 
Davalos teaches a system for applying radiofrequency (see [0018]) power to tissue using pulses having a width between 10 μs and 100 μs (see [0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the pulse length of the radiofrequency power as taught by Sliwa to be between 10 μs and 100 μs in light of Davalos, the motivation being to provide electroporation based therapy to avoid thermal damage to non-target tissue (see Davalos [0066]). Additionally, it would have been obvious to one having ordinary skill in the art before the time of filing to use pulses having a width of between 10 μs and 100 μs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Regarding claim 12, Sliwa in view of Davalos teaches similar limitations as discussed above in the rejection of claim 2.
Regarding claim 14, Sliwa in view of Davalos teaches similar limitations as discussed above in the rejection of claim 4.
Regarding claims 21 and 25, Sliwa further teaches wherein the pulses are 2 of electrode area. However, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize amount of energy provided by the electrode area in light of Sliwa (see Sliwa [0195]) to be 10 W per mm2 of electrode area to create the proper intensity of electrical fields as taught by Davalos (see Davalos [0069]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 22 and 26, Sliwa further teaches wherein computing estimated power to be used for ablation of the tissue, and a time period over with the power is to be applied, uses an ablation index (a general index is implied in [0242] since parameters are changed according to tissue thickness).
Regarding claims 23 and 27, Sliwa further teaches wherein estimating the thickness of the tissue uses a predetermined relationship between the rate of change of the temperatures at the distal portion and the thickness of the tissue (see thick vs thin tissue relationship, [0209]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Davalos and in further view of Paul et al. (US 20100191142) (“Paul”).
Regarding claims 3 and 13, Sliwa in view of Davalos teaches all the limitations of claims 1 and 11 for which claims 3 and 13 are respectively dependent upon, however 
Paul teaches a method of measuring the thermal response of tissue over time (see [0034]-[0035], Figs. 4A-5B) using a temperature sensor in the distal end of the device (see 70; [0028], Fig. 1) for the purpose of determining a relative thickness of the tissue (see [0033]), wherein the thermal response may be observed in the form of a total (e.g., overall) temperature increase or decrease, a rate-of-change temperature increase and/or decrease, and/or a time-to-reach a preset temperature (e.g., time from a first measured temperature to a desired maximum or an intermediate temperature below a maximum or other preset temperature), as well as variations and combinations (see [0032]-[0034]). Paul further teaches observing thermal profiles during energy application (see [0034], Figs. 4A-4B) or following a cessation of energy application (see [0035], Figs. 5A-5B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified recording of the change in temperature after energy application as taught by Sliwa in view of Davalos to measure the change in temperature at times corresponding to terminations of the pulses in light of Paul. One of ordinary skill would have been motivated to make this modification for the purpose of providing feedback for the assessment of a thermal response gradient (see Paul [0028]) and since either thermal response measurement would appear to perform equally well for the purpose of comparing thermal response over time for the purpose of determining a relative thickness of tissue (see Paul [0033]-[0035]).

Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Davalos, Paul, and in further view of Mathur (US 20140266235).
Regarding claims 24 and 28, Sliwa in view of Davalos teaches the limitations of claims 23 and 27, with Sliwa further teaching the predetermined relationship being a function of a temperature-time graph (implied from the measurement of a change in temperature, see [0209]), however Sliwa in view of Davalos fails to teach wherein the predetermined relationship is a function of at least one constant parameter having a value depending on the thermal characteristics of a distal end of the catheter and a normalized slope of a temperature-time graph.
Paul further teaches a method of measuring the thermal response of tissue over time (see [0034]-[0035], Figs. 4A-5B) using a temperature sensor in the distal end of the device (see 70; [0028], Fig. 1) for the purpose of determining a relative thickness of the tissue (see [0033]), wherein the thermal response may be observed in the form of a total (e.g., overall) temperature increase or decrease, a rate-of-change temperature increase and/or decrease, and/or a time-to-reach a preset temperature (e.g., time from a first measured temperature to a desired maximum or an intermediate temperature below a maximum or other preset temperature), as well as variations and combinations (see [0032]-[0034]). Paul further teaches compensating for an expected latency (regarded as a constant value) when the thermal sensor is embedded in the electrode, the electrode serving as a heat transfer mechanism (see [0028]) Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the relationship for estimating the tissue thickness as taught by Sliwa in view of Davalos to have been a function a constant parameter having a value depending of the 
Mathur teaches a method of characterizing tissue for identification of tissue treatment regions using diagnostic measurements over time, wherein the tissue signature and/or signature profile curves are normalized (see [0137]). Therefore, it would have been obvious to one of ordinary art before the time of filing to have modified the slope of the temperature-time graph as taught by Sliwa in view of Davalos and Paul to be a normalized slope of a temperature-time graph in light of Mathur, the motivation being to provide the additional benefit of facilitating identification of relevant slopes, offsets, and the like between different tissue types/thicknesses (see Mathur [0137]).
Response to Arguments
Applicant's arguments filed 27 August 2020 have been fully considered but they are not persuasive.
In response to Applicant's argument directed to Sliwa failing to teach the estimated tissue thickness as claimed (see Remarks, pgs. 7-8), the Examiner respectfully disagrees. The Examiner contends that Sliwa inherently teaches this feature since the temperature response being measured by Sliwa is inherently an estimate of tissue thickness, and therefore results in an estimated tissue thickness by virtue of the temperature measurement since tissue thickness is one of the variables that plays a role in the temperature response and the temperature measurement 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794